DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed September 14th, 2022 have been entered. Claims 20-37 and 41 remain pending in the application. Applicant’s amendments to the claims have overcome the Drawing Objections alongside each and every 112a and 112b Rejection previously set forth in the Final Office Action mailed April 15th, 2022 and are hereby withdrawn in light of their correction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 24-26, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griggs (U.S. Pat. No. 7234181) in view of itself, Brewin et al. (U.S. Pub. No. 20040250351); hereafter “Brewin”, Joe et al. (U.S. Pub. No. 20080092300); hereafter “Joe”, and Schrieber (U.S. Pat. No. 5409411), with Schrieber used as a teaching reference.
Regarding claim 20, Griggs discloses (FIGS. 1 and 2) an infant support pad assembly (as illustrated in FIG. 1), comprising: a first body of resilient material (10; FIG. 1) having a generally planar bottom surface (as illustrated in FIGS. 1 and 2) and an inclined top surface (32/38; FIG. 1) that is inclined relative to the bottom surface between a front end and a rear end (as illustrated in FIG. 1 and 2) of the first body such that the infant is in an inclined position toward the rear end when placed on the first body (as conveyed through FIG. 1), the inclined top surface having an opening (36; FIG. 1) defined by a closed boundary (as illustrated in FIGS. 1 and 3 with a discernable boundary) and a curved surface (as illustrated in FIGS. 1 and 2 with the concave/curved surfaces of 36) extending from the opening in the top surface (as illustrated in FIGS. 1 and 2) and configured to receive and support at least a portion of an infant's head (Col. 2. Lines 60-65: “head receiving portion 36”) that extends through the opening when the infant is placed on the first body; a pair of raised side members (laterally opposite 38 in FIG. 1) on either side of the inclined top surface, the pair of raised side members configured to generally maintain the infant on the first body and inhibit movement of the infant out of the first body (as conveyed through FIG. 1); and a second body of resilient material (22; FIG. 1) having an outer {surface} around a top side and lateral sides of the second body to define a recessed area configured to receive the first body (as illustrated between FIG. 1 and 2); wherein the second body is configured to at least partially surround the first body to generally maintain the infant on the first body within the recessed area (As illustrated between FIGS. 1 and 2).
However, Griggs does not explicitly disclose wherein the second body has an outer padding explicitly.
Regardless, Brewin teaches (FIGS. 2 and 4) a rectilinear receptacle for an infant that has an outer padding (Abstract: “the cover includes a fabric outer surface”; as illustrated in FIGS. 2 and 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the second body of Griggs (22; FIG. 1) to incorporate the padded surface of Brewin (as stated in the Abstract, and eminently demonstrated in FIGS. 2 and 4). Wherein the results would have been predictable as both Griggs and Brewin are concerned with infant handling devices, and Griggs and Brewin both utilize a cubic-based base member. Where advantageously, the cover would mitigate spills thereon, simplify cleaning by removability as Brewing facilitates (as conveyed through FIG. 4) and further provides a surface that is cushioning from impact with the infant or other user of the device.
However, Griggs still does not explicitly disclose wherein the pair of raised side members being configured to generally maintain the infant on the first body and inhibit movement; while also extended above the inclined top surface to a height above the inclined top surface and a concave surface extending toward the rear end past the pair of raised side members.
Regardless, Joe teaches (FIGS. 1) an infant support device with a pair of raised side members (52/54; FIG. 1) that extend above the top surface to a height above the top surface (as illustrated in FIG. 1) and a concave surface (30; FIG. 1) extending toward the rear end past the pair of raised side members (As illustrated in FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the received and raised side members between the top and bottom surface alongside the orientation of the concave surface being beyond the raised side members as Joe demonstrates (52/54, and 30; FIG. 1) into the body of Griggs (as illustrated between FIGS. 1 and 2). Where the results would have been predictable as both Griggs and Joe are concerned with infant retaining devices. Wherein the raised height of Joe’s side members would eminently avail greater security of the infant housed within Griggs. Where Joe admits “The height i of the upwardly-extending lateral supports 52 and 54 and of the upwardly-extending rear support 50 is determined by the size of the infant 12” [0022].
However, while Griggs (in view of Joe) avails a pair of raised side members of arbitrary angle to the inclined surface Griggs (in view of Joe) still does not explicitly disclose wherein the pair of raised side members are inclined relative to the inclined top surface toward the rear end.
Regardless Griggs (in view of Joe) discloses the claimed invention except for the pair of raised side members being inclined relative to the inclined top surface toward the rear end.  It would have been obvious matter of design choice to have produced the pair of raised side members being inclined relative to the inclined top surface toward the rear end, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the raised side members are of another shape, such as a parallel form (rectangular) or an inclined form (triangular).  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice. Where the nature of ‘inclined’ is discussed in applicant’s disclosure in concordance with the inclined top surface, not the raised side members (such inclination further remarked optional in [0053], respective of the inclined top surface). Where the results would have been predictable as Schrieber demonstrates raised sides that are inclined relative to the top surface (as illustrated in FIGS. 1, 6, and 9) Where it is considered that the use of a triangular shape would reduce the amount of material in manufacturing to establish a barrier on either side, thereby reducing the total manufacturing costs.
Regarding claim 24, Griggs in view of Brewin and Joe discloses (Joe: FIGS. 1) the infant support pad assembly of claim 20, wherein the pair of raised side members is formed by a separate one or more pieces received between the inclined top surface and the bottom surface of the infant support pad assembly (Joe: FIG. 1). Where Joe clarifies in [0027] that “Another possible construction technique is to provide layers of pre-cut foam stacked on top of each other”.
Regarding claim 25, Griggs in view of Brewin and Joe discloses (Brewin: FIGS. 2) the infant support pad assembly of claim 20, wherein the first body is removable and the second body is configured to receive a toddler or child when placed within the recessed area (Brewin: as illustrated in FIG. 2, as set forth in claim 20 previously).
Regarding claim 26, Griggs in view of Brewin and Joe discloses the infant support pad assembly of claim 20 wherein the support pad assembly is monolithic. [Note: the definition of monolithic per the Merriam-Webster dictionary is consisting of or constituting a single unit where the assembly as a whole can be considered monolithic].
Regarding claim 31, Griggs in view of Brewin and Joe discloses the infant support pad assembly of claim 20, wherein the top surface of the first body is inclined relative to the bottom surface at an angle of between about 5 degrees and about 15 degrees (Col. 2, lines 30-34: “a top surface 32 that is inclined about 15 degrees”).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griggs in view of Brewin and Joe in further view of Bensoussan (U.S. Pub. No. 20100235992).
Regarding claim 21, Griggs in view of Brewin and Joe discloses (Griggs: FIGS. 1) the infant support pad assembly of claim 21, wherein the first body and the second body are attached {together}.
However, Griggs does not explicitly disclose wherein the first and second body are attached with hook and loop fasteners.
Regardless, Bensoussan teaches (FIG. 1; paragraphs 0020 and 0060) an inclined infant resting surface (as illustrate in FIG. 1) that can secure to secondary housing or surfaces through hook and loop fasteners (paragraph 0020: “In various embodiments, the core mattress (or reinforcing structure) may include an anchoring system, such as ribbons, laces or other suitable anchoring devices, to secure the core mattress to a crib or bed"; paragraph 0060: “Any suitable anchoring devices may be employed, such as laces, snaps, hooks, hook and loop fastener, or the like”)
It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to have incorporated the hook and loop fasteners of Bensoussan (paragraphs 0020 and 0060) between the core/first body and the second body of Griggs (10 and 22; FIG. 1). Where the results would have been predictable as Griggs and Bensoussan both are concerned with infant retention/resting devices that are secured in some capacity to secondary surfaces. Where advantageously, the use of hook and loop fasteners would better secure the first body of Griggs within the receptacle of the second body of Griggs and mitigate removal or unintentional separation therefrom.
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griggs in view of Brewin and Joe in further view of Cone, II (U.S. Pat. No. 5567008); hereafter “Cone”.
Regarding claim 22, Griggs in view of Brewin discloses the infant support pad assembly of claim 20.
However, Griggs in view of Brewin does not explicitly disclose wherein the first body comprises one or more recesses and the second body comprises corresponding one or more inserts configured to be received within the one or more recesses.
Regardless, Cone teaches (FIGS. 1) an infant receptacle (As illustrated in FIG. 1) with a pair of raised sides (about 61; FIG. 1) wherein the first body comprises one or more recesses (within 61; FIG. 1) and the second body comprises corresponding one or more inserts (20; FIG. 1) configured to be received within the one or more recesses (as illustrated between FIGS. 1 and 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the pair of raised side members comprising one or more recesses and the second body comprising one or more inserts configured to be received within the one or more recesses of Cone (20 and near 61; FIGS. 1 and 4). Where the results would have been predictable as both Griggs and Cone are concerned with infant retention devices. Where advantageously, the pair of raised side members as separate one or more pieces received between the top and bottom surfaces would mitigate lateral forces and reinforce the construction of the combined assembly. Where such combination is considered to be availed through Joe’s similar disclosure concerning “Another possible construction technique is to provide layers of pre-cut foam stacked on top of each other, and adhesively secured” [0027]
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griggs in view of Brewin and Joe in further view of Elkin et al. (U.S. Pub. No. 20050198739); hereafter “Elkin”.
Regarding claim 23, Griggs in view of Brewin and Joe discloses the infant support pad assembly of claim 20.
However, Griggs in view of Brewin does not explicitly disclose wherein the side of the second body and a bottom surface of the second body are reversible.
Regardless, Elkin teaches (FIGS. 2 and 4) an infant pad assembly (as illustrated in FIGS. 2 and 4) and the top surface and the bottom surface are reversible (as illustrated between FIGS. 2 and 4).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the reversibility of Elkin (as illustrated in FIGS. 2 and 4) into the assembly of Griggs for the second body (as illustrated in FIGS. 1 and 2; and considered as padded by the combination of Griggs and Brewin). Where the results would have been predictable as both Griggs and Elkin are concerned with inclined infant pad assemblies. Where advantageously, the ability to reverse the bedding assembly as Elkin demonstrates in FIGS. 2 and 4 would avail two surfaces that the occupant could rest upon, prolonging the longevity of the apparatus/assembly. Where the combination with Brewin is synergized as the second body of Griggs and Brewin is padded, availing a cushioned sleeping surface on both the top and bottom.
Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griggs in view of Brewin and Joe in further view of Paperno (U.S. Pub. No. 20150128350).
Regarding claim 28, Griggs in view of Brewin and Joe discloses the infant support pad assembly of claim 20.
However, Griggs in view of Brewin does not explicitly disclose further comprising a heating or cooling system actuatable to heat or cool one or more surfaces of the first or the second body to heat or cool the infant when on the support pad assembly.
Regardless, Paperno teaches (FIGS. 12,12A, and 32) a padded infant supporting device (as illustrated in FIGS. 32 and 12), further comprising a heating or cooling system (heating system: 300; FIG. 12 and 12A) actuatable to heat or cool one or more surfaces of the first or the second body to heat or cool the infant when on the support pad assembly (paragraphs 0067-0070).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the heating system of Paperno (300; FIGS. 12/12A; paragraphs 0067-0070) into the pad assembly of Griggs (as illustrated in FIGS. 1 and 2). Where the results would have been predictable as both Griggs and Paperno both are concerned with infant retaining devices for resting. Where “Advantageously, the heating system 300 can be selectively operated by a user to provide additional warmth for the baby and help keep the baby warm and comfortable in cold weather.” (paragraph 0070).
Regarding claim 29, Griggs in view of Brewin and Joe discloses the infant support pad assembly of claim 20.
However, Griggs in view of Brewin does not explicitly disclose further comprising a sound or vibration system actuatable to provide a sound or vibration to the infant when on the support pad assembly.
Regardless, Paperno teaches (FIGS. 13, 13A, and 32) a padded infant supporting device (as illustrated in FIGS. 13 and 32), further comprising a sound or vibration system (400; FIG. 13/13A; paragraphs 0072-0075) actuatable to provide a sound or vibration to the infant when on the support pad assembly (paragraph 0075).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the sound or vibration system of Paperno (400; FIGS. 13/13A) into the assembly of Griggs (as illustrated in FIGS. 1 and 2). Where the results would have been predictable as both Griggs and Paperno both are concerned with infant retaining devices for resting. Where “Advantageously, the sound or vibration system 400 can be selectively operated by a user to provide sounds and/or vibrations to comfort and soothe the baby while being supported” (paragraph 0075).
Regarding claim 30, Griggs in view of Brewin and Joe discloses the infant support pad assembly of claim 20.
However, Griggs in view of Brewin does not explicitly disclose further comprising a support device configured to support a head, neck and spine of the infant, the top surface and opening in the first body configured to receive the support device thereon.
Regardless, Paperno teaches (FIGS. 25, 26, and 32) a padded infant supporting device (as illustrated in FIG. 32) further comprising a support device configured to support a head, neck and spine of the infant, the concave surface (pocket [0061]) having a shape corresponding to a shape of the support device ([0061]: “the pocket 228 is sized and shaped so as to securely hold the device 100”), and the concave surface, the top surface and opening in the first body configured to receive the support device thereon (Abstract: “A neck, spine and spinal cord support device of a semi-rigid material is removably insertable in the pocket of the fabric body by the pocket so as to maintain the support device in a substantially fixed position within the fabric body”; paragraphs 0084-0087).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the support device configured to support a head, neck and spine of the infant (as illustrated in FIGS. 25 and 26, further clarified in paragraphs 0084-0087) into the assembly of Griggs (As illustrated in FIG. 1 and 2). Where the results would have been obvious as both Griggs and Paperno both are concerned with infant retaining devices for resting. Where advantageously the “support device supports the head, neck, spine and spinal cord of a newborn baby or infant when the infant is on the fabric body to inhibit injury to the infant's head, neck, spine and spinal cord” (Abstract). Where notably, Paperno addresses that the shape is such to complement a receptacle of some capacity (a pocket or cavity: [0061]: ‘pocket’; [0080]: ‘pocket or cavity’) and that “The support device is configured to support the head, neck, spine and spinal cord of an infant when the infant is laid… in a supine position” [0009]; while Griggs states “an infant-receiving depression that is adapted to receive and support the infant in a supine” [Abstract]. Therefore, the shape of the concave surface in Griggs would obviously correspond to the shape of the support device provided by Paperno to continue to avail support to the infant particularly in the supine position.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griggs in view of Brewin and Joe in further view of Pediatric Insider (NPL: “Pediatric Insider”).
Regarding claim 32, Griggs in view of Brewin discloses the infant support pad assembly of claim 20.
However, Griggs does not explicitly disclose wherein the top surface of the first body is inclined relative to the bottom surface at an angle of about 7 degrees.
Regardless, Pediatric Insider teaches (page 3, second paragraph) “For this reason, a 7-degree rest angle is a reasonable and achievable requirement for bassinets that will address suffocation hazards associated with an angled sleep surface.”
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the explicit angle of 7 degrees for rest as recited as reasonable for sleep surfaces as Pediatric Insider teaches (page 3, second paragraph) into the angle of Griggs. Where the results would have been predictable as both Griggs and the insight of Pediatric Insider are directed toward infant sleeping surfaces. Where advantageously, the infant sleeping surface would be safer with the researched standards of 2013 rather than 2007 when Griggs was patented.
Allowable Subject Matter
Claims 33-37, and 41 are allowed.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Notably, claims 27 and 33 both necessitate a body of resilient material with an inclined top surface, a concave/recessed surface portion depressed in the inclined top surface that is configured to receive at least the head of an infant, a pair of raised side members on the inclined top surface; and furthermore a first harness opening in one of the raised side members, a second harness opening in another of the raised side members, and a third harness opening in the inclined top surface near the front end, wherein the first harness opening and the second harness opening are in communication with channels in the raised side members and a surface recessed relative to the bottom surface of the first body, wherein the first, second, and third harness opening are configured to receive a harness.
Notably, the combination of references would necessitate additional modification to the prevailing references to effectively avail a first, second, and third harness opening where the first and second harness openings are in communication with channels respectively within the raised side members alongside a surface recessed relative to the bottom surface of the first body. While prior art such as Schrieber (U.S. Pat. No. 5409411) availed two harness openings on the raised side members and a third harness opening on the top inclined surface (FIG. 1), Schrieber fails to disclose the first and second harness openings in communication with channels alongside a surface recessed relative to the bottom surface. Similarly, while Colon (U.S. Pat. No. 5127422) teaches raised side members with first and second openings and effective channels thereof, and further a surface recessed relative to the bottom surface of a first body, Colon fails to disclose/teach a third harness opening near the front adjacent the concave/recessed surface. Fort (U.S. Pub. No. 20140082848) similarly lacked a third harness opening and further lacked the present openings being located in the raised side members. Tullous (U.S. Pub. No. 20070283502) possessed first and second harness openings and channels alongside a third harness opening toward the front of the support, but lacked raised side members, an inclined surface, and furthermore lacked the first and second harness openings and channels in communication with a recessed surface portion relative to the bottom surface of the first body. While Kassai et al. (U.S. Pub. No. 20090007336) possessed raised side members, first and second harness openings and channels in such side members (FIG. 21), a third harness opening toward the front thereof (FIG. 24/25). Kassai et al. failed to disclose an inclined top surface, a concave/recessed surface portion configured to receive an infant therein, and furthermore the first and second harness openings and channels were not in communication with a recessed surface portion relative to the bottom surface of the body (as evidenced by the belt in FIG. 21 clearly going over/atop the body’s surface). Overall, the necessary modifications, to incorporate all of the underlined or bolded features above would necessitate a degree of impermissible hindsight bias or unpredictability in any of the combinations previously set forth or combinations of those art cited immediately prior.
Therefore, claims 27 and 33 are considered to present allowable subject matter (and dependent claims therewith).
However, because claim 27 still depends upon a rejected base claim (20) the instant office action necessitates a Rejection-correspondence.
Response to Arguments
Applicant’s arguments, see Remarks (pages 8-9), filed July 8th, 2022, with respect to the rejection(s) of claim(s) 20 under 103 with Griggs in view of Brewin alongside each and every drawing objection and 112b and 112b Rejection have been fully considered and are persuasive.  Therefore, the rejection alongside the drawing objections and 112a and 112b Rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 103 with Griggs in view of Brewin and Joe and Schrieber. Where Schrieber avails a side member that is inclined relative to the inclined top surface(s).
Applicant's arguments filed July 8th, 2022 have been fully considered but they are not persuasive.
Notably, applicant alleges that Griggs fails to disclose the inclined top surface having an opening defined by a closed boundary and a concave surface extending from the opening in the top surface. However, Griggs appears to eminently demonstrate an opening defined by a closed boundary (as illustrated between FIGS. 2 and 3), where a concave surface extends from the opening in the top surface (As illustrated between FIGS. 2 and 3). Furthermore, Examiner respectfully does not understand applicant’s remarks concerning “the head receiving portion 36 is not “defined by a closed boundary” but instead has no boundary between the head receiving portion 36”. Applicant appears to be arguing that the portion has no boundary between the portion which is not immediately understood. However, it is considered that Griggs clearly possesses a vertex point between the head and body portion (as evidenced in FIG. 2), and furthermore edges about the circumference of the head that intersect that vertex point. Therefore, there must be a boundary about the head portion whether a single line or compositely. There is no explanation on applicant’s part in the specification as to what a ‘closed boundary’ is (whether such boundary requires the boundary to be restricted to a single plan, whether the boundary can be composite with other boundary forming surfaces to establish a composite boundary (as Griggs clearly avails between FIGS. 2 and 3), whether the boundary is held to a certain shape and so on). To the best of examiner’s understanding Examiner considers that the eminent edges (FIG. 3) and the neck-vertex (FIG. 2) of the head portion of the concave surface must have a closed boundary to thereby cradle the infant’s head.
Therefore, claim 20 (and dependents thereof with exception to claim 27) are still found to be rejected under 103.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673        


/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/27/2022